Citation Nr: 0426973	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
shoulder (major) instability status post bankart repair, 
based on an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1993 to 
March 2001.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In that determination, the RO granted service connection for 
right shoulder instability, status post bankart repair, and 
assigned a 10 percent disability evaluation, effective in 
March 2001.  

The veteran disagreed with the assignment of the 10 percent 
disability evaluation for his right shoulder.  Because the 
veteran has disagreed with the initial rating assigned for 
the disability, the Board has recharacterized the issue as it 
appears on the cover page of this remand.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  During the course of 
this appeal, in April 2002, the RO increased the rating for 
right shoulder disability to 20 percent, effective in March 
2001.  Inasmuch as the veteran is presumed to seek the 
maximum available benefit for a disability, and a higher 
evaluation is available for the right shoulder instability, 
status post bankart repair, his claim for a higher evaluation 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

However, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

In June 2004, the veteran had a videoconference hearing 
before the undersigned Board member at the RO.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

For reasons indicated below, a VA examination is warranted.  
The veteran's right shoulder disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, which pertains to 
limitation of motion of the arm.  Since the diagnostic code 
is predicated on loss of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be also be considered, and the 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups, excess fatigability, weakened 
movement, incoordination, or pain on movement.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); Deluca v. Brown, 8 Vet. App. 
202, 207-208 (1995.  During the June 2004 hearing, the 
veteran testified that since his last examination in December 
2002 he has had to make drastic changes in his lifestyle to 
compensate for the pain and functional impairment the 
disability causes.  The Board notes that the December 2002 VA 
examination does not provide findings with respect to any 
functional loss due to pain.  Therefore, an examination which 
reflects functional loss due to pain of the veteran'service-
connected right shoulder disability is warranted.  

As indicated in the introductory, this is an initial rating 
case.  Therefore, consideration should be given to "staged 
ratings" since service connection was made effective (i.e., 
different percentage ratings for different periods of time).  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the claim is remanded to the RO via the AMC for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
current treatment for all VA and non-VA 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
are not currently of record.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for an 
orthopedic examination to determine the 
severity of the veteran's right shoulder 
instability, status post bankart repair.  
Send the claims folder to the examiner for 
review.  All symtomatology should be 
described in detail.  All indicated 
studies, including X-rays, must be 
performed.  The examiner should comment on 
the following.  The examiner should provide 
range of motion measurements of the right 
shoulder.  The examiner must perform tests 
of joint movement against varying 
resistance of the right shoulder.  The 
extent of any incoordination, weakened 
motion and excess fatigability on use must 
be described by the examiner.  The examiner 
must be requested to identify any objective 
evidence of pain or functional loss due to 
pain of the right shoulder.  The examiner 
must also express an opinion concerning 
whether there would be additional limits on 
functional ability during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
during flare-ups.  If this is not feasible, 
the examiner should so state.   The 
rationale for all opinions expressed should 
be explained.

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating 
for right shoulder instability, status post 
bankart repair, with consideration of 
Fenderson v. West, supra.   

5.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


